Citation Nr: 1224594	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  06-14 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for cancer.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active service from July 1955 to April 1956.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that denied the benefits on appeal.  

In February 2012, the Board remanded this issue to the agency of original jurisdiction (AOJ) for issuance of a statement of the case (SOC).  The AOJ provided the Veteran an SOC in February 2012, following which the Veteran timely filed a VA Form 9 later in that month.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  


FINDING OF FACT

At no time during the current appeal has a diagnosis of cancer been made.  


CONCLUSION OF LAW

Cancer was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-decisional notice letter dated in June 2007 complied with VA's duty to notify the Veteran with regards to the issue adjudicated herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It in particular notified of the Veteran of manner in which disability ratings and effective dates are assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO has obtained the Veteran's service treatment records, post-service medical records, and Social Security Administration (SSA) records, as well as multiple statements submitted by the Veteran and his representative.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  VA has no duty to inform or assist that was unmet with respect to obtain records pertinent to his appeal.  38 C.F.R. § 3.159(1)-(3).  

The Board finds that a medical opinion on the question of service connection for cancer is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: 1) competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service-or that he has a current diagnosis of cancer.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  In finding that an examination specific to the Veteran's claim is not warranted, the Board notes that, at a VA general medical examination conducted in February 2009, the Veteran was found to be "cancer-free" with no diagnosis.  Thus, the Board reiterates that the evidence does not show that the Veteran has, at any time during the appeal period-or, indeed, at any time either during or after service-been diagnosed with cancer.  Given the standard of the regulation, the Board finds that VA did not have a duty to assist that has been unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Certain chronic diseases, including some cancers, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran's service treatment records show no treatment for, or diagnosis of, any cancer at any time during service.  His discharge examination in March 1956 is silent as to any cancerous abnormalities or any diagnosis of cancer.  According to post-service medical records, the Veteran was seen by VA treatment providers in August 2006 with suspicion of paraneoplastic syndrome.  However, at a September 2006 follow-up visit, his physician noted that the Veteran "does not have any known cancer at this time."  Further treatment records from September 2006 indicate that his physicians concluded that paraneoplastic syndrome was "unlikely" given further testing and the Veteran's specific disability picture.  Additional oncology workup in February 2007 found no malignancy, as did urology and gastroenterology consults in March and May 2007.  A follow-up oncology consult in December 2007 again found no malignancy.  Further VA treatment in August 2011 found no suspicious pulmonary masses, and MRI study conducted in August 2011 of the Veteran's chest, and, in September 2011 of his brain, both returned normal results.  A treatment visit from November 2011 reflects the physician's finding that the Veteran's "malignancy workup was negative ... [the Veteran] understands this."  Similarly, private treatment records from November 1978 and January 2009 reflect a normal radiological evaluation of the chest; the Veteran also underwent private MRI evaluation of the brain in December 2004 and October 2009, which were also negative.  Further evaluation conducted by private physicians in July 2010 revealed no lung masses or other evidence of malignancy.  In addition, the Veteran underwent a VA general medical examination in February 2009; at that time, he was noted to be "cancer-free, [with] no diagnosis."  Records from the Veteran's grant of SSA benefits in the 1980s are similarly silent as to any diagnosis of cancer. 

The Veteran has submitted multiple statements over the course of the appellate period concerning his claimed cancer.  In each statement, he has indicated that his physicians have told him that they "have seen cancer cause" problems like the disfigurement and arthritic symptoms he has having in his hands.  In an October 2006 statement, the Veteran's representative noted that he was being evaluated for "possible cancer."  In a March 2012 statement, the representative contended that the Veteran had been diagnosed with cancer by his VA treatment providers in 2009.  

Based on a review of this evidence, the Board finds that service connection for cancer is not warranted.  Initially, the Board finds that the evidence does not support a finding that the Veteran has in fact been diagnosed with cancer.  Although the Veteran's VA treatment providers noted in August 2006 that they were concerned that the Veteran may have paraneoplastic syndrome, further examination and follow-up conducted the next month found the Veteran to be cancer-free.  Further, records of VA treatment that the Veteran received from 2009 through November 2011, reflect that he does not have a diagnosis of cancer of any kind.  Indeed, the February 2009 VA general medical examiner found that the Veteran was "cancer-free" and had no cancer diagnosis of record.  That opinion is uncontradicted and is based upon both physical examination and interview with the Veteran.  Accordingly, as this discussion illustrates, the competent medical evidence of record fails to show that the Veteran has been diagnosed with cancer at any time during the appeal period, or indeed at any time either during or after his separation from active duty.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131.  See also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a confirmed cancer diagnosis at any time during the appeal period.  Furthermore, the Veteran's March 1956 separation examination was completely silent as to any complaints of or treatment for cancer.  No cancer disability was diagnosed at that time.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Of particular significance to the Board is the absence of any evidence of complaints, symptoms, or findings associated with cancer at any time during the Veteran's period of active service, or at any time from his separation from service to the present.  

The Board acknowledges the Veteran's belief that he has cancer that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis of a complex disability such as cancer and as to the etiology of any such diagnosed disorder.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Thus, the Veteran's own assertions as to the diagnosis of cancer and the etiology of any such disorder have no probative value.  

Without evidence of an onset of cancer in service or within the applicable presumptive period, a continuity of pertinent symptomatology after service, or competent evidence of an association between a confirmed diagnosis of cancer and the Veteran's active duty, service connection for cancer is not warranted.  Of particular significance to the Board in this matter is the fact that at no time since the Veteran filed his claim for cancer in October 2006 has a confirmed diagnosis of cancer been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for service connection for cancer.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for cancer is denied.  38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for cancer is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


